Citation Nr: 0119580	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  94-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for anxiety disorder.

5.  Entitlement to service connection for a chronic disorder 
characterized by multiple joint pain, arthralgia, left leg 
limp, and left leg cramps secondary to undiagnosed illness.

6.  Entitlement to an evaluation in excess of 10 percent for 
lumbar strain prior to August 13, 1999.

7.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain beginning August 13, 1999.

8.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee.

9.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee.

10.  Entitlement to a compensable evaluation for hearing loss 
in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1993, including service in the Persian Gulf.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted entitlement to service connection for 
patellofemoral pain syndrome of the right and left knees, 
each of which was assigned a 10 percent evaluation effective 
January 23, 1993; granted entitlement to service connection 
for lumbar strain, which was assigned a 10 percent evaluation 
effective January 23, 1993; granted entitlement to service 
connection for anosmia, which was assigned a 10 percent 
evaluation effective January 23, 1993; and granted 
entitlement to service connection for hearing loss in the 
left ear, which was assigned a noncompensable evaluation 
effective January 23, 1993.  This rating decision denied 
entitlement to service connection for a sleeping disorder, 
for hearing loss in the right ear, and for stress and 
anxiety.  The veteran timely appealed the denial of service 
connection for right ear hearing loss and the ratings 
assigned for each of the above disabilities.  At an October 
1994 personal hearing at the RO, the issue of entitlement to 
an evaluation in excess of 10 percent for anosmia was 
withdrawn and the issue of entitlement to service connection 
for tinnitus was added.  A March 1995 Supplemental Statement 
of the Case denied entitlement to service connection for 
tinnitus, and a statement received from the veteran later in 
March 1995 can be construed as a Substantive Appeal of the 
issue of entitlement to service connection for tinnitus.  
Also in March 1995 the veteran filed a claim for entitlement 
to service connection for Persian Gulf Syndrome.  

A February 1997 rating decision deferred the issues of 
entitlement to service connection for multiple joint pain and 
arthralgia as due to undiagnosed illness; for bilateral hand 
pain as due to undiagnosed illness; for loss of sense of 
taste, shortness of breath, left leg limping, and leg cramps 
as due to undiagnosed illness; and for stress, anxiety, and 
sleep disorder as due to undiagnosed illness.  A March 1999 
rating decision granted entitlement to service connection for 
arthralgia of both hands and denied entitlement to service 
connection for the following: multiple joint pain, 
arthralgia, left leg limp, and leg cramps; anxiety disorder; 
PTSD; hearing loss in the right ear; tinnitus; and hair loss.  
A Notice of Disagreement was received from the veteran in 
April 1999.  

An October 1999 rating decision granted an increased 
evaluation of 20 percent for lumbar strain, effective August 
13, 1999.  Thus, the issues involving increased evaluations 
for lumbar strain have been rephrased as noted on the title 
page of this decision.  An October 1999 Statement of the Case 
denied entitlement to service connection for hair loss, to 
include as due to undiagnosed illness; for multiple joint 
pain, arthralgia, left leg limp, and leg cramps, to include 
as due to undiagnosed illness; for anxiety disorder; and for 
PTSD.  A Substantive Appeal with respect to the issues 
addressed in the October 1999 Statement of the Case was 
received by VA in January 2000.  According to an August 2000 
statement, the veteran was withdrawing the issues of 
entitlement to service connection for hair loss and 
entitlement to an increased evaluation for service-connected 
anosmia.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no medical evidence of hearing loss in the right 
ear.

3.  Tinnitus originated in service.

4.  The veteran does not have PTSD.

5.  The veteran does not have a service related anxiety 
disorder.

6.  The veteran does not have a service related disorder 
characterized by multiple joint pain, arthralgia, left leg 
limp, and left leg cramps, to include as secondary to 
undiagnosed illness.

7.  Prior to August 13, 1999, the veteran's lumbar strain was 
manifested by moderate limitation of motion.

8.  The veteran's lumbar strain is currently manifested by 
severe limitation of motion.

9.  Limitation of extension of the right knee to more than 10 
degrees or limitation of flexion to less than 45 degrees has 
not been demonstrated; the veteran does not have instability 
or subluxation of his right knee.
10.  Limitation of extension of the right knee to more than 
10 degrees or limitation of flexion to less than 45 degrees 
has not been demonstrated; the veteran does not have 
instability or subluxation of his right knee.

11.  Puretone thresholds on postservice VA audiometry 
examinations translate to hearing impairment of level I in 
the service-connected left ear.


CONCLUSIONS OF LAW

1.  Hearing loss in the right ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.385 (2000).

2.  Tinnitus was incurred as a result of active duty.  
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

3.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991 
and Supp. 2000); 38 C.F.R. § 3.304(f) (2000).

4.  An anxiety disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.304(f) (2000).

5.  A chronic disorder characterized by multiple joint pain, 
arthralgia, left leg limp, and left leg cramps, to include as 
a result of an undiagnosed illness, was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 1117 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.317 (2000).

6.  A 20 percent evaluation is warranted for lumbar strain 
for the period prior to August 13, 1999.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (1999).

7.  A 40 percent evaluation is warranted for lumbar strain 
for the period beginning August 13, 1999.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2000).

8.  The criteria for an evaluation in excess of 10 percent 
for right knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2000).

9.  The criteria for an evaluation in excess of 10 percent 
for left knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2000).

10.  The criteria for a compensable evaluation for hearing 
loss in the left ear have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became law.  This liberalizing law is applicable to 
the veteran's case.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim and also includes new 
notification provisions.  Specifically, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for the 
disabilities at issue, as well as being informed of the 
requirements for establishing increased evaluations for the 
service-connected disabilities at issue.  He has been 
requested to provide information concerning potential sources 
of medical evidence pertaining to postservice treatment for 
the disabilities at issue.  The Board notes that the record 
contains medical evidence relevant to adjudication of these 
claims, to include recent VA examinations.  With regard to 
the adequacy of the examinations, the Board notes that the 
reports of the examinations reflect that the VA examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted physical examinations, and 
rendered appropriate diagnoses.  For these reasons, the Board 
finds that the examinations were adequate for VA purposes.  
VA has no further duty to assist the veteran in obtaining 
information or evidence to substantiate his claims.  In sum, 
the facts relevant to the claims on appeal have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding these claims without first affording the 
RO an opportunity to consider the claim in light of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Factual Background

The veteran's service medical records reveal a normal 
psychiatric condition on an October 1982 medical examination 
report; an audiometric examination showed pure tone 
thresholds at the relevant frequencies from 500 to 4000 hertz 
in the right ear were 15 decibels or lower.  The veteran 
injured his head on a car door in April 1985, and the 
assessment was contusion.  Audiometric examinations in 
November 1985, March 1986, December 1987, and August 1989 
showed pure tone thresholds at the relevant frequencies in 
the right ear of 25 decibels or lower.  The veteran's 
psychiatric condition was normal on his August 1989 medical 
examination report.  The veteran complained on his July 1991 
medical history report that he had or had had swollen or 
painful joints, leg cramps, frequent trouble sleeping, 
depression or excessive worry, and nervous trouble.  He 
complained later in July 1991 of nightmares about the Gulf 
War, and the assessment was rule out PTSD.  An October 1991 
audiometric examination showed pure tone thresholds in the 
right ear of 25 decibels at 500 hertz, 30 decibels at 1000 
hertz, 35 decibels at 2000 hertz, 20 decibels at 3000 hertz, 
and 20 decibels at 4000 hertz.  A February 1992 audiometric 
examination showed that pure tone thresholds at the relevant 
frequencies in the right ear were all 20 decibels or lower.  
The veteran complained on a June 1992 medical history report 
that he had or had had swollen or painful joints; leg cramps; 
arthritis, rheumatism, or bursitis; frequent trouble 
sleeping; and depression or excessive worry.  On a Medical 
Evaluation Board examination in June 1992, the veteran's 
ears, spine, upper extremities, and psychiatric condition 
were noted to be normal.  Audiometric examination results in 
the right ear in June 1992 were the same as in October 1991.  
A Medical Evaluation Board report dated in September 1992 
contains the diagnoses of mechanical low back pain, bilateral 
patellofemoral pain syndrome, and bilateral hand pain at the 
base of the fourth metacarpal.

VA outpatient records dated from May 1993 to October 1996 
reveal knee and back complaints.  He complained of nightmares 
in November 1993.  He needed replacement elastic knee braces 
in March 1994.  The impression in October 1994 was multiple 
joint pain.  The impressions in October 1996 were back sprain 
and patellofemoral syndrome by history.

July 1993 VA X-rays of the knees were normal; X-rays of the 
spine showed a minor posterior fusion defect of L5.

The diagnoses on a September 1993 Persian Gulf Registry 
evaluation included PTSD.

The veteran complained on examination by G.R.G., M.D., in 
October 1993 of headaches, low back pain, bilateral knee 
pain, and nervousness.  The impressions were anosmia 
following chemical smoke inhalation in 1989; closed head 
injury in 1986 with cerebral concussion followed by transient 
anosmia; lumbosacral myofascial pain without sciatica; and 
mild adjustment disorder with anxiety, dysphoria and muscle 
contraction headaches.

VA examinations were conducted in October 1993.  On 
audiometric examination, pure tone thresholds were 15 in both 
ears at all relevant frequencies.  Speech recognition ability 
was 96 percent on the right and 94 percent on the left.  The 
veteran reported a hearing loss since 1991-92 when a rocket 
went off near his ear.  No tinnitus was reported.  It was 
noted that the veteran had normal hearing for adjudication 
purposes.  

On VA orthopedic examination in October 1993, the veteran 
complained of intermittent joint pain and limitation of 
motion of the knees, which was aggravated by marching, 
running, jumping, or standing.  He also complained of popping 
or grating when his knees were flexed or extended.  Physical 
examination of the knees did not show any swelling or 
effusion.  There was no deformity, subluxation, or lateral 
instability.  Internal and external ligaments were intact, 
with no loose motion.  Bilateral range of motion was from 0-
135 degrees.  The diagnosis was patellofemoral syndrome of 
both knees.

On VA examination of the spine in October 1993, the veteran 
said that his back had gotten worse since service discharge, 
that he could not lift over 10-15 pounds, and that it hurt 
when he lay down or drove.  He took occasional Motrin to help 
relieve his back discomfort.  Physical examination did not 
reveal any postural abnormality, fixed deformity, tenderness, 
or spasm.  Forward flexion of the low back was 70 degrees, 
backward extension was 20 degrees, lateral flexion was 25 
degrees to either side, and bilateral rotation was 30 
degrees.  There was no neurological involvement.  It was 
noted that the only objective evidence of pain on motion was 
the limitation of back motion.  The diagnosis was chronic 
lumbar muscle strain.

The veteran testified at a personal hearing at the RO in 
October 1994 that he wore elastic braces on his knees and 
used a cane to walk; that he had bilateral knee swelling, 
locking, and pain; that he had daily back muscle spasms; and 
that he had buzzing in both ears with pain in the left ear.

VA examinations were conducted in November 1994.  It was 
noted on ear examination that the veteran complained of 
bilateral hearing loss and tinnitus since 1990.  The 
diagnosis was perceptive deafness, bilateral.  On authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
15
20
LEFT
X
25
15
15
15

The average puretone threshold level at the relevant 
frequencies was 18 decibels in the left ear.  Speech 
audiometry in July 1998 revealed speech recognition ability 
of 94 percent in the right ear and 96 percent in the left 
ear.  

The veteran complained on VA examination of the spine in 
November 1994 of neck pain.  The diagnoses were bilateral 
patellofemoral syndrome, cervical muscle strain on the right, 
and chronic lumbar muscle strain.

On examination by S.E.I., D.C., in November 1994, the veteran 
complained of pain in the neck, back, knees, hands, and 
elbows.  The pertinent diagnosis was chronic, recurrent 
lumbar biomechanical impropriety with associated myofascitis 
and paresthesia, complicated by left pelvic tilt and spina 
bifida at L5.

On VA psychiatric examination in June 1995, the veteran 
complained of insomnia and being under stress.  On mental 
status examination, the veteran was fully oriented and his 
memory was unimpaired.  There was no concentration or 
attention deficit, and his affect was appropriate.  It was 
noted that he appeared tense at times during the interview.  
The examiner concluded that the veteran did not clearly fit 
any particular diagnostic category; and that the veteran did 
not present a full range of PTSD symptoms, although there was 
a definite element of anxiety with a strong somatic focus.  
It was the examiner's opinion that the veteran appeared to be 
suffering from an anxiety disorder, not otherwise specified, 
resulting in, at most, mild impairment in vocational and 
social functioning.

The veteran complained on VA general medical examination in 
September 1995 of low back and knee pain.  Physical 
examination showed that the veteran's left knee was without 
swelling, effusion, or instability; flexion of the left knee 
was to 120 degrees.  Left knee tenderness was noted.  No 
abnormality of the right knee was found; motion was from 0-
130 degrees.  The diagnoses were low back pain, no underlying 
cause; and chondromalacia of the left knee.

The veteran was hospitalized at a VA hospital in May and June 
1997 due to right knee disability.  He underwent arthroscopy 
of the right knee, which showed internal derangement.  
Patellofemoral chondromalacia was diagnosed.  

VA examinations were conducted in June 1997.  On authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
20
20
LEFT
X
35
25
25
30

The average puretone threshold level at the relevant 
frequencies was 29 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in each ear.  The veteran reported a hearing loss and 
tinnitus since 1991-92 when a rocket exploded near him.  The 
examiner noted that the veteran had normal hearing and 
excellent speech recognition ability, bilaterally, for 
adjudication purposes.  It was noted that the results were 
felt to be minimal response levels and not true thresholds.  
On audio-ear examination, the diagnoses included perceptive 
deafness, bilateral, mild, probably due to noise exposure in 
service; and tinnitus, intermittent, very mild, probably due 
to noise exposure in service.

On orthopedic examination in June 1997, it was noted that 
medical records from that facility were reviewed but that the 
claims file was not available.  The veteran complained of 
bilateral knee pain and said that his knees tended to feel 
unstable or give way at times.  He said that he could only 
walk about two blocks, that he had to use a cane to walk, and 
that he had spasms in the calf area.  He did not have flare-
ups, dislocation, or recurrent subluxation.  Physical 
examination revealed right knee motion from 0-95 degrees, 
with active left knee motion from 5-120 degrees and passive 
motion to 130 degrees.  There was tenderness and mild 
effusion on the right.  It was noted that X-rays of the knees 
were considered normal, except for a slight lateral patellar 
tilt, and that recent arthroscopy showed grade 2 
chondromalacia of the right patella.  The diagnoses were pain 
in the right knee due to undiagnosed illness; pain in the 
left knee due to undiagnosed illness; and chondromalacia of 
the right patella, although the degree of chondromalacia does 
not explain the degree of pain and physical limitations 
present.

The examiner's impression on VA psychiatric examination in 
June 1997 was anxiety disorder, not otherwise specified.  It 
was noted that the veteran displayed generalized symptoms of 
anxiety that do not meet the criteria for a specific 
disorder.  However, he had significant clinical symptoms that 
had caused him difficulties with his ability to maintain a 
smooth relationship with his wife and children and probably 
potential work.  He had some symptoms of PTSD but did not 
meet the criteria for a diagnosis.  He also had some symptoms 
of generalized anxiety disorder and anger control problems.

The veteran testified at a personal hearing at the RO in June 
1999 that he used knee braces and a cane to ambulate; that he 
had pain, difficulty walking, and giving way of the knees; 
that his right knee was worse despite surgery; that he had 
low back pain and spasms; that a rocket misfire in service 
caused hearing loss and tinnitus; that he had joint pain in 
the elbows and shoulders; and that he saw dead bodies during 
the Gulf War.

VA examinations were conducted in July and August 1999.  On 
authorized audiological evaluation in July 1999, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
20
20
LEFT
X
30
25
25
30

The average puretone threshold level at the relevant 
frequencies was 29 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 94 percent in the left ear.  It was 
concluded that the veteran's hearing was within normal limits 
for adjudication purposes for each ear and that his tinnitus 
was moderate.

VA orthopedic examination in July 1999 revealed complaints of 
shoulder and knee problems.  The veteran said that he had 
pain, weakness, stiffness, fatigability, lack of endurance, 
and crepitance with light range of motion of both knees and 
shoulders.  He noted that he had been treated with medication 
and physical therapy with minimal to no results.  There was 
pain in his knees with walking, standing, bending, or 
stooping.  Functional impairment during flare-ups was 80%-90% 
in the knees and shoulders.  There was no dislocation, 
recurrent subluxation, or arthritis.  Although the veteran 
was retired, it was noted in the section on his medical 
history that his bilateral knee and shoulder disabilities 
impaired his active daily living and his ability to be 
employed.  

On physical examination in July 1999 the veteran was reported 
to limp to the right with a cane.  Motion of the knees was 
from 0-130 degrees, with pain from 100-120 degrees on the 
right.  Medial collateral and lateral collateral ligaments 
were intact bilaterally.  There was a negative Drawer's sign, 
and deep tendon reflexes were 2+ throughout.  X-rays of the 
shoulder, elbows, wrists, and hands were normal.  X-rays of 
the left knee showed questionable slight narrowing of the 
medial joint space and a tiny osteophyte at the superior 
articular margin of the patella; the right knee was 
considered normal.  The diagnoses were bursitis of the 
shoulders, tendonitis of the elbows and hands, and 
patellofemoral syndrome of the knees.

The examiner noted on VA psychiatric examination in July 1999 
that the medical evidence on file had been reviewed.  The 
veteran said that he was constantly nervous when he served in 
the Persian Gulf.  He was married and was attending school, 
where he hoped to obtain an Associate Degree.  He complained 
of insomnia, irritability, depression, anger, and problems 
concentrating.  According to the examiner, the veteran 
appeared preoccupied with family concerns rather than 
thoughts about service.  On mental status examination, the 
veteran was oriented, his thoughts were well organized, and 
his affect was appropriate.  The diagnosis was anxiety 
disorder, not otherwise specified.  The examiner concluded 
that the veteran's anxiety disorder appeared to be related to 
various situational stresses rather than to his military 
service.

The veteran complained on VA examination of the spine in 
August 1999 of pain, stiffness, weakness, fatigability, lack 
of endurance, cramping, and locking at least 2-3 times a 
week.  He was receiving medication and physical therapy with 
minimal to no relief.  The veteran said that he had back 
flare-ups daily for 8-10 hours and that his back locked up at 
least 2-3 times a week, causing him to be bedridden.  
Precipitating factors were standing, sitting, driving, 
stooping, or leaning.  Functional impairment during flare-ups 
was 80%-90%; it was 100% when bedridden.  The veteran used a 
lumbar brace and a cane to ambulate.  The functional 
assessment was that the veteran's back disability impairs on 
his active daily living and his ability to do normal hygiene 
and home care activities, inside and out.  

On physical examination of the spine in August 1999, back 
flexion was from 0-75 degrees, with pain from 65-70 degrees; 
extension was from 0-20 degrees, with pain from 15-20 
degrees; lateral flexion was from 0-20 degrees, with pain 
from 10-20 degrees, worse on the right; and rotation was from 
0-20 degrees, with pain from 15-20 degrees bilaterally.  
There was positive straight leg raising on the right.  There 
was a left paraspinal muscle spasm at L5-S1, and the veteran 
had tenderness to palpation at S1 bilaterally.  There was no 
postural abnormality or fixed deformity.  No neurological 
abnormality was found.  X-rays of the lumbar spine showed 
spina bifida occulta of L5 and minimal retrolisthesis of L5 
on S1.  The diagnosis was chronic lumbar strain.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in May 2001 that he has knee 
pain after walking one block, that he cannot stand for more 
than 5-10 minutes, that he cannot squat, that he has muscle 
spasms 8-10 times a day, that he has hearing loss and 
tinnitus as the result of exposure to a rocket misfire in 
service, that he saw dead bodies in service, and that he has 
multiple joint pain.

I.  SERVICE CONNECTION

A.  General Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  
See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

(1)  Hearing Loss in Right Ear

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Hearing in the veteran's right ear was within the above VA 
definition of normal limits throughout service and on VA 
audiological examinations after discharge, including in July 
1999.  Consequently, service connection for hearing loss in 
the right ear is not warranted.  Id.

While the Board has considered the contentions of the veteran 
that he incurred heating loss in the right ear in service due 
to exposure to acoustic trauma, as a lay person, he is not 
qualified to provide a medical opinion or diagnose.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

(2)  Tinnitus 

Although there were no complaints or findings of tinnitus in 
service, the veteran is service connected for hearing loss in 
his left ear and he has complained of bilateral tinnitus that 
began in service as the result of acoustic trauma.  A VA 
examiner concluded on VA audiological-ear examination in July 
1997 that the veteran had very mild intermittent tinnitus 
that was probably due to noise exposure in service.  Moderate 
tinnitus was diagnosed on VA audiological evaluation in July 
1999. Because tinnitus was diagnosed on VA examinations in 
July 1997 and July 1999, with the examiner in July 1997 
linking the veteran's tinnitus to service, the Board 
concludes that the veteran's tinnitus is due to service.  
Consequently, service connection is warranted for tinnitus.

(3)  PTSD 

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (which requires that the diagnosis of a mental 
disorder conform with the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2000).  

Although PTSD was diagnosed on Persian Gulf Registry 
evaluation in September 1993, there is no indication that 
this diagnosis conformed with the criteria in DSM-IV, as 
required above.  Moreover, VA examiners in June 1995, June 
1997, and July 1999 did not diagnose PTSD.  It was noted in 
June 1995 that the veteran's symptomatology did not clearly 
fit any particular diagnostic category and that he did not 
present a full range of PTSD symptomatology.  Similarly, the 
examiner in June 1997 diagnosed an anxiety disorder and found 
that the veteran displayed some symptoms of PTSD but did not 
meet the criteria for a diagnosis of PTSD.  The examiner in 
July 1999 also diagnosed an anxiety disorder and noted that 
the veteran was more preoccupied with family matters than 
thoughts about service.  Since there is no diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a), the Board need not 
determine whether the other requirements for service 
connection for PTSD have been met.  Consequently, service 
connection for PTSD is not warranted.

(4)  Anxiety Disorder

Although the veteran complained of nervousness and depression 
in service, there is no diagnosis of a psychiatric disability 
in service.  When seen by Dr. G.R.G. in October 1993, the 
veteran had a mild adjustment disorder with anxiety.  It was 
noted on VA psychiatric examination in June 1995 that 
although the veteran's symptomatology did not clearly fit any 
particular category, he appeared to be suffering from an 
anxiety disorder.  An anxiety disorder was diagnosed on VA 
examinations in June 1997 and July 1999.  However, the VA 
examiner concluded in July 1999, after a review of the 
medical evidence, that the veteran's anxiety disorder 
appeared to be related to various situational stresses and 
not to his military service.  Since an anxiety disorder was 
not shown in service, and since the only relevant medical 
opinion on file does not find a causal connection between the 
veteran's current psychiatric disability and his military 
service, service connection for an anxiety disorder is not 
warranted.

(5)  Chronic Disorder Characterized by Multiple Joint Pain, 
etc., to Include as Secondary to Undiagnosed Illness

Service-connected compensation may be paid to a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of signs or symptoms such 
as those listed below.  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2001.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illnesses include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.317 (2000).

The veteran contends that he has multiple joint pain, 
arthralgia, and left leg problems secondary to undiagnosed 
illness.  He has complained of pain in his neck, shoulders, 
elbows, hands, fingers, back, and knees.  The Board notes 
that he is already service connected for disabilities of the 
neck, hands, back, and knees.  Although the veteran noted 
swollen or painful joints and leg cramps on his July 1991 and 
June 1992 medical history reports, the only abnormalities 
found in service involved his knees and back.  VA 
examinations prior to 1999 do not contain any findings 
involving the shoulders, elbows, or legs.  When examined by 
VA in July 1999, it was concluded that the veteran had 
bursitis of the shoulders and tendonitis in his elbows.  X-
rays of the shoulders, elbows, and wrists in July 1999 did 
not show any abnormality.  Since there is no medical evidence 
of a chronic disability characterized by multiple joint pain 
and left leg problems in service, and there is no diagnosis 
after service of a left leg disability, and it has been 
determined that the veteran's current shoulder and elbow 
disabilities are due to the known diagnoses of bursitis and 
tendonitis, service connection for a disorder characterized 
by multiple joint pain, arthralgia, left leg limp, and left 
leg cramps, to include as secondary to an undiagnosed 
illness, is not warranted.  Id.

II.  ORIGINAL RATINGS

A.  General Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's lumbar spine, bilateral knee, and left ear 
hearing disabilities.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
recent evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

B.  Analysis

(1)  Lumbar Spine 

As noted above, an October 1999 rating decision granted an 
increased evaluation of 20 percent for lumbar strain, 
effective August 13, 1999, under the provisions of Diagnostic 
Code 5295.  The veteran seeks an evaluation in excess of 10 
percent for lumbar strain prior to August 13, 1999, and an 
evaluation in excess of 20 percent beginning on August 13, 
1999.  

A noncompensable evaluation is assigned for lumbosacral 
strain with slight subjective symptoms only.  A 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).
Under Diagnostic Code 5292, compensable ratings are assigned 
for limitation of motion of the lumbar spine when that 
limitation is slight (10 percent), moderate (20 percent), or 
severe (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).

Although outpatient records prior to August 1999 contain 
complaints of back disability, the primary findings prior to 
August 1999 involving the veteran's low back is the VA back 
examination in October 1993, which found back flexion to 70 
degrees, backward extension to 20 degrees, lateral bending to 
25 degrees, and rotation to 30 degrees.  The Board finds that 
this limitation of back motion, along with the veteran's 
complaints and hearing testimony regarding back pain, more 
nearly approximates moderate limitation of motion under 
Diagnostic Code 5292.  38 C.F.R. § 4.7.  The Board notes that 
the record prior to August 13, 1999, is silent for medical 
evidence of more than moderate limitation of motion of the 
lumbar spine.  In the absence of such evidence, an evaluation 
in excess of 20 percent is not warranted under 38 C.F.R. § 
4.71a, Diagnostic Code 5292  Additionally, a rating in excess 
of 20 percent is not warranted prior to August 13, 1999, 
under the provisions of Diagnostic Code 5295 for lumbosacral 
strain because there was no postural abnormality, deformity, 
tenderness, or spasm on VA examination in October 1993. 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board has considered the 
veteran's subjective complaints of back pain in determining 
that a 20 percent evaluation is warranted.  The evidence 
prior to August 13, 1999, does not show functional loss of 
the low back that would warrant an evaluation in excess of 20 
percent.

The evidence of record reflects that the veteran complained 
on VA examination on August 13, 1999, of pain, weakness, 
stiffness, fatigability, lack of endurance, and locking.  
Also noted prior to physical examination in August 1999 was 
that the veteran's back disability impaired his active daily 
living.  When examined by VA in August 1999, it was noted 
that the veteran used a lumbar brace and a cane to ambulate.  
Range of motion of the back was generally worse than in 
October 1993, with flexion to 75 degrees and backward 
extension, lateral bending to either side, and bilateral 
rotation to only 20 degrees; all back motion was accompanied 
by pain.  Straight leg raising was positive on the right, and 
there was left paraspinal spasm and tenderness to palpation 
at S1.  

The Board notes that the above findings do not show the 
symptomatology required for a 40 percent evaluation under 
Diagnostic Code 5295, such as listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  However, in the Board's 
opinion, when all pertinent disability factors are 
considered, especially his additional loss of back motion and 
his need to use a back brace and cane, an evaluation of 40 
percent is warranted for the veteran's low back disability, 
based on functional impairment, under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292.  

The Board notes that a 40 percent evaluation is the maximum 
rating assigned in the rating schedule for either limitation 
of motion of the lumbar spine or for lumbar strain.  Since 
the veteran is not service-connected for, and there is no 
diagnosis of, intervertebral disc syndrome, the only other 
lumbar diagnostic code in excess of 40 percent is for 
unfavorable ankylosis of the lumbar spine, under Diagnostic 
Code 5289.  "Ankylosis is '[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint,' STEDMAN'S MEDICAL DICTIONARY 87 
(25th ed. 1990)."  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  The VA examination report for August 1999 does not 
reveal ankylosis of the low back, and the veteran does not 
contend that his low back is ankylosed.  Diagnostic Code 5289 
is therefore inapplicable. 

(2)  Right and Left Knees

The veteran is currently assigned separate 10 percent 
evaluations for his service-connected bilateral knee 
disability under Diagnostic Code 5257.

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
such as involving recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
(meniscus) with frequent episodes of locking, pain, and 
effusion into the joint warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2000).

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2000).  See also 38 C.F.R. § 4.71, Plate II (2000) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees.

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 
(July 1, 1997).  In VAOPGCPREC 9-98, General Counsel also 
held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.

Diagnostic Code 5257 is based on recurrent subluxation or 
lateral instability.  In this case, however, the competent 
medical evidence of record is essentially negative for any 
evidence of instability or subluxation in either of the 
veteran's knees, including on recent VA examinations in June 
1997 and July 1999. 

Although the veteran has asserted that his knees can give 
out, including at his June 1999 RO hearing, the medical 
evidence on file does not support this statement.  In 
determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility and consistency with other evidence submitted on 
behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 
498, 511 (1995).  The Board does not question the veteran's 
competence to describe his own symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) [laypersons are 
capable of testifying as to symptoms].  However, his 
statement concerning reported symptoms of instability lack 
credibility in light of the essentially negative clinical 
picture.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."].

Under Diagnostic Code 5258, a dislocated semilunar cartilage 
(meniscus) with frequent episodes of locking, pain, and 
effusion into the joint warrants a 20 percent rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5258.  The record on appeal 
does not reveal a dislocated meniscus in either knee.  
Moreover, there is no evidence of a problem with locking and 
there is no notation of significant effusion on any 
examination on file.  Consequently, this code is 
inapplicable.

The Board also notes that because the medical evidence of 
record does not contain any diagnosis of knee arthritis, 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 also do not apply to 
this case.

Under the criteria of Diagnostic Codes 5260 and 5261, 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees is required in order to receive a 20 
percent evaluation.  Range of knee motion of either knee has 
been from either zero or 5 degrees of extension to, at least, 
95 degrees of flexion, with flexion normally to 120 degrees 
or more. 

Because the Board finds that the overall range of motion 
findings noted above do not show limitation of extension of 
either knee to more than 10 degrees or limitation of flexion 
of either knee to more than 45 degrees, an evaluation in 
excess of 10 percent is not warranted for either knee 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and/or 5261.  The Board accordingly 
believes that the current 10 percent rating for each knee is 
correct.

Although it has been asserted that an increased disability 
rating is warranted for each of the veteran's knee 
disabilities based on functional loss due to pain, weakness, 
and flare-ups, pursuant to the Court's holding in DeLuca, the 
Board finds that the medical and other evidence of record 
does not support an increased evaluation for either knee 
disability under DeLuca.  

While the veteran has complained of functional loss due to 
pain, weakness, fatigability, flare-ups, and lack of 
endurance, and it was noted on VA examination in July 1999 
that the veteran's knee and shoulder disabilities impaired 
the veteran's active daily living and his ability to be 
employed, the Board notes that the notation on impairment is 
in the section on the veteran's subjective complaints and 
that there is a lack of physical evidence to support the 
veteran's complaints.  There is no evidence of subluxation, 
instability, more than mild effusion, or X-ray evidence of 
significant abnormality.  The Board would also note that the 
veteran's current 10 percent evaluations would appear to be 
compensation for pain since there is no recurrent 
subluxation, lateral instability, or limitation of motion 
that would warrant a compensable evaluation.  Grade 2 
chondromalacia was noted on the right on VA examination in 
June 1997, at which time the examiner indicated that the 
degree of chondromalacia found did not explain the severity 
of the veteran's complaints of pain and physical limitations.

In short, it appears that the veteran's subjective knee 
complaints are at variance with the physical findings on 
file.  The fact that the veteran's statements are recorded in 
a  medical record does not transform it into a competent 
medical opinion.   See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995). 

In light of the above, including the absence of any objective 
clinical evidence of significant functional loss, weakness, 
incoordination and the like due to pain, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation for either knee disability based on the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.

In summary, after a consideration of the entire record, and 
for the reasons and bases expressed above, the Board 
concludes that disability ratings of 10 percent are properly 
assigned for each service-connected knee disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261.  The benefits sought on appeal are accordingly denied.

(3)  Hearing Loss in Left Ear

Examinations of hearing impairment are conducted using the 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 hertz. The numeric designation of impaired efficiency is 
determined for each ear by using Table VI of the rating 
schedule and the percentage evaluation for hearing impairment 
in each ear is determined by using Table VII.  If hearing 
impairment is service connected in only one ear, in order to 
determine the percentage evaluation from Table VII, the 
nonservice-connected ear will normally be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85.  

Although VA amended the part of the Schedule for Rating 
Disabilities that covers the ears and other sense organs, 64 
Fed. Reg. 25206 (May 11, 1999), effective June 10, 1999, 
these changes did not affect the percentage evaluations 
relevant to this case.  

The results of VA audiological evaluations since service 
discharge translate to numeric designations of level I 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  When 
hearing is level I in each ear, the percentage evaluation 
assigned for hearing loss is zero percent.  38 C.F.R. § 4.87, 
Table VII, Diagnostic Code 6100.  Consequently, a compensable 
evaluation for the veteran's service-connected hearing loss 
in the left ear is not warranted under the schedular 
criteria.

C.  Extraschedular Evaluation

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the October 1999 Supplemental Statement of the Case, the 
RO specifically considered whether extraschedular rating 
under 38 C.F.R. § 3.321(b) should be assigned as to the 
service-connected bilateral knee and lumbar spine 
disabilities.  The RO concluded that the evidence did not 
indicate that referral for consideration of an extra-
schedular evaluation was warranted under the provisions of 38 
C.F.R. § 3.321(b).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence that the service-connected bilateral 
knee or lumbar spine disability presents an unusual or 
exceptional disability picture.  There is no medical evidence 
that the clinical picture for any of these disabilities is in 
any way out of the ordinary, and the veteran has pointed to 
none.  The Board finds that the disability picture for each 
of these disabilities is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).

There is also no indication that the veteran has been 
frequently hospitalized for any of these disabilities.  The 
Board further finds that while the veteran's knees and low 
back do interfere with his employability, as reflected in the 
assigned evaluations, the evidence of record does not 
establish that any of these disabilities causes the type of 
marked interference with employment contemplated by the above 
noted regulation.  Accordingly, the Board determines that the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted for any of the service-
connected disabilities at issue.


ORDER

Service connection for bilateral hearing loss is denied.
Service connection for tinnitus is granted.

Service connection for PTSD is denied.

Service connection for anxiety disorder is denied.

Service connection for a chronic disorder characterized by 
multiple joint pain, arthralgia, left leg limp, and left leg 
cramps, to include as secondary to an undiagnosed illness, is 
denied.

A 20 percent evaluation is granted for lumbar strain for the 
period prior to August 13, 1999, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

A 40 percent evaluation is granted for lumbar strain 
beginning August 13, 1999, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

An evaluation in excess of 10 percent for right knee 
disability is denied. 

An evaluation in excess of 10 percent for left knee 
disability is denied. 

A compensable evaluation for left ear hearing loss  is 
denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

